


RESTRICTED STOCK UNIT AGREEMENT
RESTRICTED STOCK UNIT AGREEMENT, dated as of ____________ (this “Agreement”), by
and between Blyth, Inc., a Delaware corporation (the “Company”), and (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company desires to grant to the Participant restricted stock units
(each a “Unit”) pursuant to its Amended and Restated 2003 Omnibus Incentive Plan
(the “Plan”) and the 201_ Long-Term Performance-Based Incentive Plan (“201_
LTIP”), each Unit representing the right to receive one (1) share of common
stock, $0.02 par value, of the Company (one “Share”) pursuant to the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:
Section 1.Grant of Units. The Company hereby grants to the Participant, pursuant
to the Plan and on the terms and conditions set forth herein, the number of
Units as set forth on Schedule A.
Section 2.    Vesting; Term of Units.
(a)    The Units shall vest as set forth in Schedule A.
(b) In the event that the Participant’s employment with the Company or any
subsidiary thereof terminates for any reason whatsoever (whether by the Company
or the Participant and including, without limitation, without Cause or by reason
of Cause, death, disability or retirement), all unvested Units will terminate
immediately following the close of business on the last day of the Participant’s
employment, and the Participant will have no interest in the Shares represented
by such unvested Units. Any Units that are scheduled to vest (as set forth in
Schedule A) upon a termination of employment shall be vested immediately prior
to the close of business on the date of such termination of employment.
Section 3.    Individual Account. The Units shall be credited to a separate
account established and maintained by the Company for the Participant on the
first business day following the date of grant of the Units (the “Account”). The
Units will be deemed to be invested in Shares only. The Account shall be
maintained on the Company’s books solely for recordkeeping purposes, and shall
not represent any actual segregation or investment of assets or any interest in
any Shares.
Section 4.    Dividends. With respect to any Units that have been deferred as
set forth in Section 5 below, during the period starting on the date that the
underlying Units vest and ending on the day prior the Designated Distribution
Date, the Participant shall receive a cash amount equal to the amount of any
dividends that would have been payable to the Participant in respect of the
Shares represented by the Units had the Participant held such Shares rather than
Units; provided, that the record date with respect to such dividends occurs on
or after the date that the underlying Units vest and before the Designated
Distribution Date. Any such cash payments shall be distributed to the
Participant within thirty (30) days following the date on which the related
dividends are paid to the Company’s stockholders.

{00995367; 2; 0512-1}

--------------------------------------------------------------------------------




Section 5.    Distribution of Shares Represented by the Units.
(a)    Unless the Participant made the election referred to in subsection (b),
the Shares represented by Units will be deemed to be distributed to the
Participant on the date such Units vest (the “Default Distribution Date”) and
certificates representing those Shares will be delivered to the Participant as
soon as practicable thereafter.
(b)    If the Participant elected to defer the distribution of the Shares
represented by the Units pursuant to the 201_ LTIP, subject to Section 6 hereof,
the Shares represented by the Units shall be deferred until the date elected by
the Participant (the “Designated Distribution Date”) pursuant to the deferral
election form provided by the Company. For clarification, the Participant was
given the choice to defer his or her receipt of any vested Units until the date
of his or her Separation From Service (defined in the 201_ LTIP), or if the
Participant so elected, upon a Company Sale (defined in the 201_ LTIP) occurring
before his or her Separation From Service.
(c)    Notwithstanding the foregoing subsections (a) or (b), in the event that,
(1) on the date of the Participant’s Separation From Service, the Participant is
a Specified Employee (as defined in the 201_ LTIP), (2) the Units are considered
nonqualified deferred compensation subject to Code Section 409A, as determined
by the Company in its sole discretion, and (3) but for this subsection (c), the
Participant would receive a distribution of the Shares on account of his or her
Separation From Service, then the Shares shall not be distributed to the
Participant until the date that is six months plus one day from the date of the
Participant’s Separation From Service (or the date of the Participant’s death,
if earlier).
(d)    If any distribution of Shares represented by the Units consists of a
fractional Share, then in lieu of distributing a fractional Share, the Company
shall distribute cash to the Participant equal in value to the Fair Market Value
of the fractional Share on the Distribution Date. For purposes of this
Agreement, “Distribution Date” means either the Default Distribution Date or the
Designated Distribution Date, as the context shall so require.
(e)    Notwithstanding anything to the contrary in this Agreement, the
Participant shall retain either Shares acquired by the Participant in connection
with this Agreement, Units, or a combination of the foregoing, in an amount
equal to 25% of the Shares represented by this Agreement, until the
Participant’s termination of employment with the Company. If the Participant has
received Shares with respect to 75% of the Units granted under this Agreement,
the Company shall cause the legend set forth below or a legend substantially
equivalent thereto (together with any other legends that may be required by
state or federal securities laws at the time of the issuance of the Shares), to
be placed upon any certificate(s) evidencing ownership of any remaining Shares
distributed to the Participant pursuant to this Agreement prior to the date of
the Participant’s termination of employment:
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN AN AWARD AGREEMENT BETWEEN THE ISSUER AND A PARTICIPANT
WHICH PROHIBITS THE TRANSFER OF THE SECURITIES PRIOR TO THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT WITH

{00995367; 2; 0512-1}    2

--------------------------------------------------------------------------------




THE ISSUER. NO TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE PRIOR TO THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH
THE ISSUER. SUCH AGREEMENTS MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE OFFICES
OF THE ISSUER.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of such Shares contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon such Shares, shall be null and void and
without effect.
Section 6.    Withholding Taxes.
(a)    At any time that taxes are required to be withheld in connection with a
distribution of Shares on a Distribution Date, the Company shall withhold Shares
that would otherwise be distributed to the Participant (rounded down to the
nearest whole share) up to an amount that is equal, based on the Fair Market
Value of the Shares on the Distribution Date, to the minimum amount of the
Federal, state, local, and foreign income and/or employment taxes required, in
the Company’s sole judgment, to be collected or withheld with respect to such
distribution. With respect to any required withholding that is not satisfied
through withholding Shares (e.g., an amount represented by a fractional Share),
the Company shall require the Participant to remit a cash payment to the
Company, deduct such amount from the Participant’s payroll, or shall satisfy
such withholding obligation by any other means permitted under the Plan.
(b) At any time that taxes are required to be withheld with respect to the Units
prior to the Distribution Date (e.g., employment taxes payable in connection
with the vesting of Units that are payable on a Designated Distribution Date),
the Company shall deduct such taxes from the Participant’s payroll unless the
Participant has made another arrangement with the Company to remit a cash
payment to satisfy the Company’s withholding obligations. In the event that the
Company is not able to satisfy its withholding obligations through a payroll
deduction or a cash payment as set forth above, the Company shall convert Units
into Shares (rounded down to the nearest whole share) up to an amount that is
equal, based on the Fair Market Value of the Shares on the date of such taxable
event, to the minimum amount of employment taxes required, in the Company’s sole
judgment, to be collected or withheld with respect to the Units, provided, that
such conversion shall be consistent with Treasury Regulation §1.409A-3(j)(4)(vi)
and/or any subsequent guidance issued under Section 409A of the Code. Such
converted Shares shall be withheld by the Company and an appropriate adjustment
shall be made to the Units in the Account. Following any such adjustment, the
term “Units” shall mean the number of Units in the Account after accounting for
any adjustment made pursuant to this subsection (b).
Section 7.    Transferability. Units may not be sold, transferred, pledged,
assigned or otherwise encumbered except by the laws of descent and distribution;
provided, that in the event of the death of the Participant prior to the
Distribution Date, the beneficiary(ies) designated by the Participant on a form
delivered to the Company shall succeed to all rights and obligations of the
Participant under this Agreement.

{00995367; 2; 0512-1}    3

--------------------------------------------------------------------------------




Section 8.    Rights in Shares Before Delivery. No person shall have any
privileges of a stockholder of the Company with respect to any Units, unless and
until Shares are distributed pursuant to Section 5.
Section 9.    No Right to Employment. Nothing contained herein shall be
construed to confer on the Participant any right to continue as a employee of
the Company or any of its Affiliates, or to derogate from any right of the
Company to, as applicable, retire, request the resignation of or discharge the
Participant, or to lay off or require a leave of absence of the Participant,
with or without pay, at any time, with or without Cause.
Section 10.    Qualifications to Distribution. Anything in this Agreement to the
contrary notwithstanding, in no event may Shares represented by Units be
distributed if the Company shall, at any time and in its sole discretion,
determine that (a) the listing, registration or qualification of any Share
otherwise deliverable, upon any securities exchange or under any state or
federal law, or (b) the consent or approval of any regulatory body, is necessary
or desirable in connection with such distribution. In such event, such
distribution shall be held in abeyance and shall not be effective unless and
until such listing, registration, qualification or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.
Section 11.    Conditions to Transfer. Unless the Shares represented by the
Units have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), the Committee may require as a condition to the right to
receive the Shares represented by the Units that the Company receive from the
person receiving the Shares represented by the Units representations, warranties
and agreements, at the time of any such distribution, to the effect that the
Shares will be held for investment only and without any present intention to
sell or otherwise distribute such Shares and that such Shares will not be
disposed of in transactions which, in the opinion of counsel to the Company,
would violate the registration provisions of the Securities Act and the rules
and regulations thereunder. The certificate issued to evidence such Shares shall
bear appropriate legends summarizing such restrictions on the disposition
thereof.
Section 12.    Entire Agreement. This Agreement and the Plan contain the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements or understandings among the parties
related to such matters.
Section 13.    Binding Effect. Subject to the restrictions on transfer herein
set forth, this Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and upon the Participant and his or her
assigns, heirs, executors, administrators and legal representatives.
Section 14.    Amendment or Modification; Waiver. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed on behalf of the
Company (as authorized by the Committee) and the Participant. Notwithstanding
the foregoing, the Company may, but shall not be required to, amend this
Agreement prospectively or retroactively, without obtaining the consent of the
Participant, to the extent necessary (as determined by the Company in its sole
discretion) to meet the requirements of Section 409A of the Code and the
guidance issued thereunder such that the additional taxes and penalties set
forth in Section 409A(a)(i)(B) of the Code will not apply to transactions
contemplated by the this Agreement. The Company shall

{00995367; 2; 0512-1}    4

--------------------------------------------------------------------------------




have no liability whatsoever for or in respect of any decision to take action to
attempt to so comply with Code Section 409A, any omission to take such action or
for the failure of any such action taken by the Company to so comply.
Section 15.    Participant Undertaking. The Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may, in its reasonable judgment, deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
the Participant pursuant to the express provisions of this Agreement.
Section 16.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.
Section 17.    Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meaning ascribed to them in the Plan.
Section 18.    Captions. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights.
Section 19.    The Plan. The Participant acknowledges having received a copy of
the Plan. The Units herein granted are subject to all of the terms and
provisions of the Plan, all of which are hereby incorporated herein by
reference. In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
BLYTH, INC.
By:     _________________________
Michael S. Novins
Title:     Vice President & General Counsel


PARTICIPANT
_______________________________
                        
                        

{00995367; 2; 0512-1}    5

--------------------------------------------------------------------------------




SCHEDULE A
Name of Participant: 

Date of grant:
 



The Fair Market Value of
Shares on the date of grant:
per share
Number of Units:
 
Vesting terms:
Subject to Section 12 of the Plan, 50% of the Units shall vest on and 50% of the
Units shall vest on , subject, in each case, to the Participant’s continued
employment with the Company or an Affiliate through the applicable vesting date.
Notwithstanding the foregoing, any unvested portion of the Units shall vest
prior to the close of business on the date of the Participant’s (1) retirement
from employment with the Company on or after the date on which the Participant
reaches age 62, or (2) termination of employment as the result of a disability
(as determined by the Committee) or death. For purposes of clarification,
following a termination of employment, regardless of the reason therefor, no
additional Units shall vest during any period in which the Participant receives
salary and/or benefits continuation.
  

BLYTH, INC.
By: ___________________________    
Michael S. Novins
Title: Vice President & General Counsel

{00995367; 2; 0512-1}